UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                        :           CASE NO. 1:18-cv-02842
CIAIRRA HOAG,                           :
                                        :           OPINION & ORDER
           Plaintiff,                   :           [Resolving Doc. 1]
                                        :
vs.                                     :
                                        :
COMMISSIONER OF SOCIAL                  :
SECURITY ADMINISTRATION,                :
                                        :
           Defendant.                   :
                                        :



JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

       On December 11, 2018, Plaintiff Ciairra Hoag filed a complaint seeking judicial

review of Defendant Commissioner of Social Security’s decision to deny her social security

disability benefits and supplemental security income applications. 1 On September 27,

2019, Magistrate Judge Jonathan Greenberg recommended that the Court affirm the

Commissioner’s final decision. 2

       Magistrate Judge Greenberg ordered the parties to file objections, if any, within

fourteen days. 3 Neither party objected, and the time to do so has expired.

       Under the Federal Magistrates Act, a district court must conduct a de novo review of

those portions of a Report and Recommendation to which the parties have objected. 4

Absent objection, a district court may adopt a Report and Recommendation without




       1
         Doc. 1.
       2
         Doc. 17.
       3
         Id. at 31.
       4
         28 U.S.C. § 636(b)(1).
Case No. 1:18-cv-02842
Gwin, J.

review. 5

       Here, no party has objected to the Report and Recommendation, so this Court may

adopt the Report and Recommendation without further review. Moreover, having

conducted its own review of the petition and record, the Court agrees with Magistrate

Judge Greenberg’s conclusions.

       Accordingly, the Court ADOPTS Magistrate Judge Greenberg’s Report and

Recommendation, incorporating it fully herein by reference, AFFIRMS the Commissioner’s

final decision.

       IT IS SO ORDERED.


Dated: December 20, 2019                                        s/     James S. Gwin
                                                                JAMES S. GWIN
                                                                UNITED STATES DISTRICT JUDGE




       5
           Thomas v. Arn, 474 U.S. 140, 149 (1985); L.R. 72.3(b).
                                                          -2-
